Case 4:19-cv-00226 Document 344 Filed on 12/07/20 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

110-96

20201
Jason Callicotte tinited States ¢ CLERK OF COURT
; States Courts

2118 Washington Southern District of Te P.O. BOX 61010

Houston, TX 77007 A HOUSTON, TEXAS 77208
DEC 07 2020 http://www.txs.uscourts.gov

avid J,
Bradley, Clerk of Cours

 

Date: Tuesday, November 10, 2020
Case Number: 4:19-cv-00226
Document Number: 326 (65 pages)
Notice Number: 20201 110-96
Notice: The attached order has been entered.

 
 

770075036-1N

RET TO SENDER
ATTEMPTED > NOT KNOWN

KN
UNABLE TO FORWARD
RETURN TO SENDER

WocdasbAiocDb lb de llsolUuallbllaldtblllatteat

12/02/20

 

 
